DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120, 365(c) is acknowledged. 

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/479,758.

Double Patenting
	Applicant has added the limitation “wherein at least part of the input signal line and at least part of the output signal line are adjacent to each other” to independent claims 1 and 8-10. The Examiner submits that this limitation patentably distinguishes instant claims 1 and 8-10 from independent claims 1 and 7-9 of the patented parent application, US # 11,245,861. 






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delbruck et al. (US # 5,376,813).
As to claim 1, Delbruck et al. teaches a light detecting device (Fig. 1, photoreceptor semiconductor circuit “10”) comprising:
a photoelectric conversion region (Fig. 1, photodiode “12”) that converts incident light and generates a photocurrent (col. 4, lines 35-37);
a conversion transistor (Fig. 1, N-channel feedback transistor “14”) that converts the photocurrent to a voltage signal (col. 4, line 64 – col. 5, line 15; {One of ordinary skill in the art would recognize that the configuration and operation of the transistor “14” relative to the photodiode produces a voltage at the gate of transistor “14” proportional to the input photocurrent. Also, note the similarity between this portion of Delbruck’s circuit and the corresponding portion of the circuit illustrated in Fig. 9 of the instant application’s drawings.}) and is connected to the photoelectric conversion region via an input signal line (Fig. 1, line connecting photodiode to transistor “14”);
a current source transistor (Fig. 1, P-channel MOS transistor “22”) that supplies a predetermined constant current to an output signal line (Fig. 1, output node “28” and wiring extending toward transistor “24”);
a voltage supply transistor (Fig. 1, N-channel MOS transistor “26”) that supplies a certain voltage corresponding to the predetermined constant current from the output signal line (col. 3, lines 58-62; col. 5, lines 22-25); and
an interwiring capacitance (Fig. 1, capacitor “32”) between the input signal line and the output signal line (Fig. 1; {The capacitor forms a connection between the n-region of the photodiode and output node “28.”), wherein at least part of the input signal line and at least part of the output signal line are adjacent to each other (Fig. 1; {Fig. 1 shows demonstrates adjacency between the wiring extending from the photodiode and the wiring extending from transistor “22” to transistor “24.”).
As to claim 4, Delbruck et al. discloses the light detecting device according to claim 1, wherein the conversion transistor and the voltage supply transistor are N-type transistors  (Fig. 1, N-channel feedback transistor “14” and N-channel MOS transistor “26”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Delbruck et al. (US # 5,376,813).
As to claim 2, Delbruck et al. teaches the light detecting device according to claim 1. Although it is not expressly stated in Delbruck et al., the Examiner takes official notice to the notion of fabricating pixel circuit elements on a single substrate as well known in the art. One of ordinary skill in the art would have been motivated to fabricate the n-region of Delbruck’s photodiode on the same chip as pixel’s output node because this would allow for a compact design as well as significant power-minimization advantages.

2.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Delbruck et al. (US # 5,376,813) in view of Watanabe et al. (US # 10,321,081).
	As to claim 7, Delbruck et al. teaches the light detecting device according to claim 1. The claim, however, differs from Delbruck et al. in that it requires that the input signal line and the output signal line are wired to mutually different wiring layers. In the same field of endeavor, Watanabe et al. discloses an event-based sensor (Figs. 1 and 2) including a pixel with a photodiode (Fig. 3B, pixel “52” and photodiode “PD2”), wherein the n-region of the photodiode is connected to an output line (Fig. 3B, line extending from the output of amplifier “521” to capacitor “5231”). The photodiode is formed on a first semiconductor substrate (Fig. 3B, first semiconductor substrate “11”) and a portion of the output line extends to a second semiconductor substrate (Fig. 3B, second semiconductor substrate “12”). 
	In light of the teaching of Watanabe et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to form Delbruck’s photoreceptor circuit on a substrate different than the downstream circuitry to which it is connected, where a portion of the wiring connected to Delbruck’s output node “28” extends between both substrates as illustrated by Watanabe et al., because an artisan of ordinary skill in the art would find this modification to represent a simple substitution, yielding the predictable result in which the aforementioned portions of Delbruck’s system are fabricated on  different chips, known methods of semiconductor stacking (e.g., as detailed in H04N 5/379) can be used to accomplish the modification, and Delbruck’s circuitry operates as originally intended only with circuit elements fabricated on different chips. See MPEP 2143 I. B. for more information regarding the basis for the Examiner’s combination rationale. 

Allowable Subject Matter
1.	Claims 8-13 are allowed, and the following is the Examiner’s statement of reasons for allowance: Independent claims 8-10 correspond to independent claims 7-9 of the parent application, 16/479,758, with the exception of the distinguishing limitation that the input and output signal lines be adjacent to each other. Thus, instant claims 8-10 contain the allowable limitations of claims 7-9 of the parent application and are allowed for the reasons detailed in that application’s Non-Final Office action dated June 17, 2021. Claims 11-13 are allowed because they depend on claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Claims 3,5, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is the Examiner’s statement of reasons for the indication of allowable subject matter: As to claim 3, it recites the allowable features of claim 9 and is, therefore, allowed for the reasons detailed in the 6/17 parent application Office action. Claims 5 and 6 are allowed because they depend on claim 3.
Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: See the 6/17 parent application Office action for discussion of Arias-Estrada (US # 6,253,161), Berner et al. (US 2019/0052821), Koifman et al. (US # 7,791,664), Sonoda et al. (US 2015/0244962), Lichtensteiner et al. (US # 7,728,269), Xu et al. (US 2020/0029033), and Matolin et al. (US # 9,967,479).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
9/30/2022